DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 02/01/2022 has been considered and entered.  While the examples in the declaration dated 02/01/2022 demonstrated synergism and unexpectedly improved results, the response was not found to be persuasive due to lack of commensurate scope between the examples in the declaration and the claims.  Therefore, the previous rejections are maintained.  
While the newly added claims 38, 39 are commensurate in scope with the examples in the declaration and thus would tentatively be allowable once rejections under U.S.C. 112 are overcome, applicants have failed to show support for the written description of the claimed concentrations in the disclosure as originally filed, and thus the claims are rejected based on new matter.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38, 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite amounts of hydrate inhibitors at 1000ppm and scavengers at 13,300ppm that are not found in applicant’s disclosure as originally filed.  Applicants must point out how the disclosure or the examples within the disclosure provide the claimed amounts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington et al. (WO 2014/0120907) in view of Wang et al. (CN 104593043)
In regards to claims 26, 29, Harrington teach hydrogen sulfide scavengers for use in production, transportation, storage and separation of crude oil and natural gas (abstract).  In one embodiment, the scavenger comprises a compound of a formula (I) or (II) [0009].  In another embodiment, the scavenger is present as a scavenger composition that can comprise additives such as hydrogen sulfide scavengers, gas hydrate inhibitors, solvents, etc. [0010 – 0012].  

Wang teaches method of deodorizing condensate oil by using dimethoxy methane for mercaptan and H2S removal (i.e., mercaptan and H2S) scavenger (abstract): See page 22 of one of two NPL documents provided by the examiner to applicants dated 08/13/2020.  Dimethoxy methane provides the first structure on the right hand side of the claim when R1 and R2 are hydrogen and R3 and R4 are methyl (i.e., hydrocarbon group having 1 carbon atom).
Thus, it would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the hydrogen sulfide scavengers of Wang as additional scavengers in the composition of Harrington, as Harrington allows for the use of hydrogen sulfide scavengers as optional components.
Since the claims uses a comprising term, the scavengers having the specifically recited structures can be used in combination with other scavengers.  Thus, Harrington in view of Wang teaches the scavenger of the structure of the claim.
Harrison and Wang combined teach the composition having a scavenger comprising glycerol formal (i.e., ethanediylbis(oxy) bis methanol, hydrate inhibitor and solvent such that the hydrate inhibitor and one or more solvents such as ethanol are present as additives in minor amounts of from 0 to 80%, and the scavenger can be present in amounts of from 20% to 100% as 
Also, in further view of Holt et al. (US 2013/0292611) hydrate inhibitors having a copolymer of polyvinylcaprolactam and polyvinylpyrrolidone (i.e., Luvicap 55W) which is the claimed 1-ethenylazepan-2-one-1-ethenylpyrrolidin-2-one are known, and thus the claimed compound would have been obvious [see 0053, 0168 of Holt].  
While Harrison recites “counterion” including acetic acid, it is unclear if it is present in the final composition such as in minor amounts of the claim or is used as a counterion in an ionic compound [0048].  Since the presence of acetic acid is optional, the absence of it in Harrison still meets the claimed limitation.  In the alternative, since the entire composition can be up to 100% of the scavenger with minor amounts of additives, the presence of acetic acid in minor amounts also meets the claimed limitation.
Alternatively, Harrison teaches the composition can comprise corrosion inhibitors and scale inhibitors as optional ingredients [0086, 0087].  Such components are known to comprise acetic acid in view of Yang et al. (US 2010/0160186, See Tables 1 & 2).  Thus, at least in view of Yang, acetic acids would have been useful in the composition of Harrison as scale or corrosion inhibitors as Yang is directed to similar compositions.
Claims 26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington et al. (WO 2014/0120907) in view of Kozin et al. (Evaluation of extraction properties of solvents for separation of middle-distillate fractions)
In regards to claims 26, 29, Harrington teach hydrogen sulfide scavengers for use in production, transportation, storage and separation of crude oil and natural gas (abstract).  In one embodiment, the scavenger comprises a compound of a formula (I) or (II) [0009].  In another embodiment, the scavenger is present as a scavenger composition that can comprise additives such as hydrogen sulfide scavengers, gas hydrate inhibitors, solvents, etc. [0010 – 0012].  
The scavenger can be any sulfur, hydrogen sulfide or mercaptan scavenger such as optionally the alkanolamine compounds of formula (I) or (II) to (VII) which are preferred  [0053 – 0077].  One or more of the compounds of the invention is present in amounts of from about 20 to about 100% by weight of the composition [0082].  The composition can comprise optional additives such as hydrate inhibitors, hydrogen sulfide scavengers, solvent such as ethanol etc., as balance in calculated amounts of from 0 to 80% [0083, 0098].  Harrington does not recite the scavenger of the claims.
Kozin teaches solvents useful for extraction of S compounds (i.e., sulfur compounds) such as sulfoxides, sulfones, sulfides etc. by use of 1,3-dioxolane-4-methanol which is glycerol formal having structure of the first compound (but also structurally conforms to the third compound) on the left of the claim (abstract): See page 12 of 1 of 3 NPL provided by the examiner dated 08/13/2020.  The sulfur scavenger is similarly useful in petroleum refining and/or for sulfur removal from petroleum products.
Thus, it would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the hydrogen sulfide scavengers of Kozin as additional scavengers in the composition of Sorrells, as Sorrells allows for the use of hydrogen sulfide scavengers as optional components.

Harrison and Kozin combined teach the composition having a scavenger comprising glycerol formal (i.e., ethanediylbis(oxy) bis methanol, hydrate inhibitor and solvent such that the hydrate inhibitor and one or more solvents such as ethanol are present as additives in minor amounts of from 0 to 80%, and the scavenger can be present in amounts of from 20% to 100% as previously stated [Harrison, 0110].  Harrison teaches hydrate inhibitors comprise polyvinylcaprolactam and polyvinylpyrrolidone which together forms polyvinylcaprolactam-polyvinylpyrrolidone copolymer which is 1-ethenylazepan-2-one-1-ethenylpyrrolidin-2-one and which would have been obvious. 
Also, in further view of Holt et al. (US 2013/0292611) hydrate inhibitors having a copolymer of polyvinylcaprolactam and polyvinylpyrrolidone (i.e., Luvicap 55W) which is the claimed 1-ethenylazepan-2-one-1-ethenylpyrrolidin-2-one are known, and thus the claimed compound would have been obvious [see 0053, 0168 of Holt].  
While Harrison recites “counterion” including acetic acid, it is unclear if it is present in the final composition such as in minor amounts of the claim or is used as a counterion in an ionic compound [0048].  Since the presence of acetic acid is optional, the absence of it in Harrison still meets the claimed limitation.  In the alternative, since the entire composition can be up to 100% of the scavenger with minor amounts of additives, the presence of acetic acid in minor amounts also meets the claimed limitation.
Alternatively, Harrison teaches the composition can comprise corrosion inhibitors and scale inhibitors as optional ingredients [0086, 0087].  Such components are known to comprise Yang et al. (US 2010/0160186, See Tables 1 & 2).  Thus, at least in view of Yang, acetic acids would have been useful in the composition of Harrison as scale or corrosion inhibitors as Yang is directed to similar compositions.

Response to Arguments
Applicant’s arguments have been considered but were not found to be persuasive.
Applicants allege that the combinations of the claimed scavengers with hydrate inhibitors provided unexpected results.  The arguments are not persuasive.
The inventive examples are not commensurate in scope with the claims.  
While the claims provide ratios of scavenger A (in claim 26) to hydrate inhibitor of 63% to 3% (i.e., 21:1) and ratios of scavenger B (in claim 29) to hydrate inhibitor of 85 to 89% to 3 to 7% (i.e., 12 to 30: 1), the inventive examples provide ratios of scavengers A or B to hydrate inhibitors of about 13:1 which does not support the breadth of the claims.
Applicants have thus failed to provide a showing of inventive examples that are commensurate in scope with the claims to demonstrate unexpected results sufficient to rebut the case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771